

115 HR 7021 IH: To amend the Internal Revenue Code of 1986 to provide for distributions from 529 plans to pay certain early education expenses.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7021IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Paulsen (for himself and Mr. Coffman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for distributions from 529 plans to pay
			 certain early education expenses.
	
		1.Distributions from 529 plans for certain early education expenses
 (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(C)Special rules permitting limited treatment of qualified early education expenses
 (i)In generalExcept as provided in clause (ii), qualified early education expenses shall be treated as qualified higher education expenses.
 (ii)LimitationIf the aggregate amount of cash distributions from all qualified tuition programs described in subsection (b)(1)(A)(ii) with respect to a beneficiary for qualified early education expenses during any taxable year exceeds $10,000, such excess shall be treated for purposes of subsection (c)(3) as distributions in excess of the qualified higher education expenses of the beneficiary.
 (iii)Qualified early education expensesFor purposes of this subparagraph, the term qualified early education expenses means expenses for providing educational and other care to a child under age 5 (including childcare provided before and after school), as determined under the law of the State, pursuant to attendance at a school or facility licensed in the State for such purpose..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 